Citation Nr: 1418262	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979.  He died in April 2005.  The appellant is the Veteran's mother. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Board denied entitlement to VA burial benefits in June 2012.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In February 2013, the Court granted a Joint Motion for Remand, and remanded the appeal for action consistent with the terms of the Joint Motion.


FINDINGS OF FACT

1.  The appellant filed a timely June 2005 informal claim for burial benefits.  

2.  The Veteran did not die of a service-connected disability and was not hospitalized by VA at the time of his death. 

3.  The Veteran was in receipt of VA benefits at the time of his death. 

4.  The appellant paid for the Veteran's funeral/cremation expenses. 

5.  The Veteran was not buried in a national cemetery and did not have a burial plot.  




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for payment of nonservice-connected burial benefits have been met.  38 U.S.C.A. §§ 2302-2308, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is granting VA burial benefits.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VA notice or assistance duties is required.

Law and Analysis for VA Burial Benefits

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. 
§ 3.1600(a).  A burial allowance can also be payable if a Veteran dies of a nonservice-connected disorder while properly hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).

If a veteran's death is not service-connected, payment of a burial allowance may also be made, provided that one of the following four conditions is met: (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the veteran's estate to cover burial and funeral expenses; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of pension; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b)(1), (2), (3).

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. 
§ 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

In addition to any amount paid under 38 U.S.C.A. § 2302, VA may pay the cost of transportation of the deceased veteran for burial in a national cemetery.  Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran's last place of residence in which burial space is available.  38 U.S.C.A. § 2308.  The amount payable is subject to limitations.  38 C.F.R. § 3.1600(g); see also 38 C.F.R. §§ 3.1604, 3.1606 (2013).  If the veteran is eligible for a burial allowance due to disability compensation under 38 U.S.C.A. § 2302, and is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance not exceeding $150 may be paid as a plot or interment allowance.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 1.600(f)(1).

Regarding all veterans, claims for burial allowance may be executed by: (i) The funeral director, if entire bill or any balance is unpaid (if unpaid bill or the unpaid balance is less than the applicable statutory burial allowance, only the unpaid amount may be claimed by the funeral director); or (ii) The individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (iii) The executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such services.  If no executor or administrator has been appointed, claim for the plot or interment allowance may be filed by a person designated by the State.  38 C.F.R. 
§ 3.1601(a)(1).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 
§ 3.1601(a).  

Consistent with the terms of a February 2013 Joint Motion for Remand, the Board finds that the appellant filed a timely June 2005 informal claim for burial benefits.  A Certificate of Death shows that the Veteran died in April 2005.  The appellant submitted a June 2005 letter to the RO, inquiring about money available for funeral expenses.  The Board has liberally construed this letter as a timely, informal claim for VA burial benefits.   See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  Accordingly, the Board will proceed with adjudication of the claim on the merits. 

The Veteran did not die of a service-connected disability and was not hospitalized by VA at the time of his death, nor does the appellant contend such.  The Veteran's 

death certificate shows that he died at Jefferson Memorial Hospital, a non-VA facility, and lists the cause of death as severe chronic obstructive pulmonary disease due to or as a consequence of diabetes mellitus Type II.  During the Veteran's lifetime, service connection was established for schizophrenia.  The Veteran had no other service-connected disabilities, and schizophrenia was not indicated as a cause or contributory cause of death; therefore, a burial allowance is not payable under 
38 C.F.R. § 3.1600(a) or (c).  

The Board finds, however, that the Veteran was in receipt of VA compensation benefits at the time of his death; thus, the criteria for payment of nonservice-connected burial benefits under 38 U.S.C.A. § 2302(a)  and 38 C.F.R. 
§ 3.1600(b)(1) have been met.  The record shows that the appellant paid for the Veteran's funeral/cremation expenses.  An August 2008 Application for Burial Benefits and an attached invoice from Fielden Funeral Home reflects a total expenses of $3907.13 that were paid by the appellant for the Veteran's funeral and cremation.  The Board finds the appellant is credible in identifying funeral expenses paid by her, particularly in light of the itemized bill from the funeral home.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that she is entitled to VA burial benefits under 38 U.S.C.A. § 2302(a) and 
38 C.F.R. § 3.1600(b)(1).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

The appellant has reported that the Veteran was cremated, and the record does not show that he has been buried in a national cemetery.  Additionally, the appellant indicated in the August 2008 Application for Burial Benefits that there was no 

burial plot.  Accordingly, the Board finds that additional payment for the cost of transportation for burial in a national cemetery, or for a plot or internment allowance, is not warranted under 38 U.S.C.A. § 2308 or § 2303(b).  


ORDER

VA nonservice-connected burial benefits are granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


